DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,049,626 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 10 is objected to because of the following informalities: the term “curved-shaped” in lines 9-11 and 14 of the claim as amended appears to have minor/in advertent typographical error.  
Correction is suggested, such as --curved-shape--, or --curve-shaped--.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 12/03/2021, with respect to the arguments that Schoolman’s shield is flat and the air flow cannot be laminar, and the prior art references, alone or in combination, fail to teach a laminar air flow have been fully considered and are persuasive.  The rejection of claims 10 and 11 has been withdrawn. 
Allowable Subject Matter
Claims 10 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to disclose, teach, or suggest a system comprising a safety scavenge screen assembly and a vacuum system linked to the safety scavenge screen assembly, wherein the scavenge screen assembly comprise a curve-shaped splash screen/shield having a clear viewing window, a vacuum manifold configured to engage releasably the splash screen, and link emerging from the vacuum manifold and adapted to attach to the vacuum system, wherein application of a vacuum creates a laminar flow to draw vapor away from the splash shield as claimed. In this Office action, the limitation “laminar flow” is treated as a fluid flow in which fluid flows in parallel layers wherein the pressure, velocity, and other flow properties at each point of the fluid remain constant.
Note: the examiner tried but could not reach the applicant to correct the minor informality in claim 10 by examiner’s amendment, and to discuss potential rejoinder for the withdrawn claims 13-15. The applicant is cordially invited to call the examiner to expedite the prosecution of the application.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
January 8, 2022